Citation Nr: 0935505	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-34 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1998 to April 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Manchester, New 
Hampshire, regional office (RO) of the Department of Veterans 
Affairs (VA). 

The Veteran offered testimony at a video conference hearing 
before the undersigned Veterans Law Judge in April 2009.  A 
transcript of this hearing is in the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that the initial 10 percent evaluation 
assigned to her service connected asthma is insufficient to 
reflect the impairment that results from this disability.  

The record shows that the Veteran was last afforded a VA 
examination of her asthma in October 2006.  At the April 2009 
hearing, the Veteran testified that her disability has become 
worse since this examination.  Therefore, her representative 
requested that the Veteran be afforded a new examination.  

When a Veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the disability, the VA must 
provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that the veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  

The Board notes that the Veteran's disability is evaluated in 
part by results of pulmonary function testing.  The most 
recent testing conducted by VA was nearly three years ago at 
the October 2006 examination, and the most recent private 
testing was performed more than two years ago in April 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records 
dated from July 2008 to the present 
pertaining to treatment of the 
Veteran's bronchial asthma and 
associate them with the claims folder.  
If there are no records that should be 
documented.  If records are 
unavailable, the file should contain 
documentation of the attempts made to 
obtain records.

2.  After the records have been obtained, 
the Veteran should be afforded a VA 
examination of her bronchial asthma to 
determine the current severity of this 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  All indicated 
tests and studies should be conducted, 
including pulmonary function testing.  
The results of this testing should be 
included in the examination report, 
including the percentage of the predicted 
FEV-1 and FEV-1/FVC.  The examiner should 
note whether or not the Veteran requires 
daily inhalational or oral bronchodilator 
therapy, inhalational anti-inflammatory 
medication, monthly or more frequent 
visits to a physician for required care 
of exacerbations, intermittent courses of 
systemic corticosteroids of at least 
three times a year, more than one asthma 
attack per week with episodes of 
respiratory failure, or daily use of high 
dose corticosteroids or immunosuppressive 
medications.  

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

